Citation Nr: 1039725	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-25 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left ear hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from January 1985 to December 
1987 with additional service in the National Guard from October 
1989 to May 2000.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran's notice of disagreement was received in May 2006.  A 
statement of the case was issued in July 2006, and a substantive 
appeal was received in August 2006.  

On a form received in August 2006, the Veteran marked the 
appropriate box to indicate that she wanted a hearing before the 
Board at the RO.  A form was received in May 2007 in which the 
Veteran marked the appropriate line to indicate that she 
specifically wanted a Travel Board hearing (a hearing before the 
Board at the RO).  A hearing was scheduled for July 2009.  In a 
July 2009 statement, the Veteran's representative indicated that 
the Veteran was looking forward to presenting testimony at the 
hearing.  In a letter received in July 2009, the Veteran 
requested that the VA reschedule her hearing due to scheduling 
conflicts.  Per her request, the hearing was rescheduled for 
January 2010.  However, a January 2010 report of general 
information shows that the hearing was again rescheduled 
tentatively for September 2010.  The Veteran failed to appear for 
the scheduled hearing.


FINDING OF FACT

The Veteran does not have current left ear hearing loss 
disability for VA compensation purposes.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
service, and may not presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.309, 3.385 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated in November 2005.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  

The RO provided the appellant with notice in May 2006, subsequent 
to the initial adjudication.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five elements 
of a service connection claim; and Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.

While the May 2006 notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully participate 
in the adjudication process.  The claim was subsequently 
readjudicated in a July 2006 statement of the case, following the 
provision of notice in May 2006.  The Veteran has received all 
essential notice, has had a meaningful opportunity to participate 
in the development of her claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009) (Reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).  

Duty to Assist

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, and afforded the Veteran a VA examination 
in February 2006.  All known and available records relevant to 
the issue on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran and her representative 
have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Laws and Regulations

The issue before the Board involves a claim of entitlement to 
service connection for left ear hearing loss.  In a statement 
received in August 2006, the Veteran reported that hearing loss 
began during deployment in a C-130 aircraft.  

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss (organic disease of the nervous 
system) may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to a 
degree of ten percent or more within one year of the date of 
separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 
3.307(a)(3).

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the veteran 
exhibited hearing loss during service is not fatal to her claim.  
The laws and regulations do not require in-service complaints of 
or treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the United States Court of Appeals 
for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must include 
evidence of exposure to disease or injury in service 
that would adversely affect the auditory system and 
post- service test results meeting the criteria of 38 
C.F.R. § 3.385....For example, if the record shows (a) 
acoustic trauma due to significant noise exposure in 
service and audiometric test results reflecting an 
upward shift in tested thresholds in service, though 
still not meeting the requirements for "disability" 
under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities 
must consider whether there is a medically sound basis 
to attribute the post-service findings to the injury 
in service, or whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Factual Background

A November 1987 report of medical examination shows that clinical 
evaluation of the Veteran's ears was normal.  On the authorized 
audiological evaluation in November 1987, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
5
5
5
10

In her contemporaneous medical history, the Veteran checked the 
appropriate box to deny a past/current history of hearing loss.

In a November 1990 medical certificate, the Veteran marked the 
appropriate line to indicate that to the best of her knowledge, 
she had no medical defect, disease or disability which would 
disqualify her for full military duty.

An August 1992 report of medical examination shows that clinical 
evaluation of the Veteran's ears was normal.  On another 
authorized audiological evaluation in August 1992, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
0
15
10

In her contemporaneous medical history, the Veteran again checked 
the appropriate box to deny a past/current history of hearing 
loss

A February 1993 physical profile serial report shows high 
frequency hearing loss at 6000 Hz.  It was noted that hearing 
protection must be worn in hazardous noise areas. 

The Board notes that when the Veteran was afforded a VA 
examination in November 2006, she reported developing an ear 
block involving the left ear after flying in a C-130 in 1994.  
She further reported having problems with her left ear since that 
time.  She denied a history of non-military noise exposure.  

However, in March 1996, when the Veteran was asked on a dental 
patient medical history if she had any disease or conditions not 
listed on the form, the Veteran noted disorders other than 
hearing loss. 

When the Veteran was afforded an examination in July 1996, 
clinical evaluation of the ears was normal.  On the authorized 
audiological evaluation in July 1996, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
10
15
15

In her contemporaneous medical history, the Veteran again marked 
the appropriate box to deny a past/current history of hearing 
loss.  

In May 1997 medical certificate, the Veteran initialed the 
appropriate line to certify that to the best of her knowledge, 
she had no medical defect, disease or disability which would 
disqualify her for full military duty.

In January 2000 and August 2000, the Veteran marked the 
appropriate box to deny that she had medical problems since last 
filling out an annual medical certificate in 1997. 

Nevertheless, audiometric test results reflected an upward shift 
in tested thresholds in service.  The Board must now determine 
whether post-service audiometric testing produce findings meeting 
the requirements of 38 C.F.R. § 3.385, and whether there is a 
medically sound basis to attribute the post-service findings to 
the injury in service, or whether they are more properly 
attributable to intercurrent causes.

Post service, the Veteran was afforded a VA examination in 
February 2006.  The 
VA examiner reviewed service treatment records and noted the 
notation of high-frequency hearing loss at 6000 Hz.  The VA 
examiner further noted that audiometric thresholds were otherwise 
noted to be normal at all frequencies, and that he could not find 
evidence within service treatment records that the Veteran had 
permanent threshold shifts present.  He found that at the time of 
the July 1996 audiometric testing, the Veteran had normal 
audiometric thresholds from 500 to 6000 Hz with no significant 
threshold shift.  The VA examiner acknowledged that the Veteran 
had complained of occasional problems of equalizing pressure 
inside of her ears from flights.  The VA examiner diagnosed left-
sided minimal high-frequency sensorineural hearing loss with 
normal audiometric thresholds present.

The VA examiner noted that minimal asymmetric hearing loss 
reported in the left ear occurred subsequent to July 1996.  The 
VA examiner acknowledged the Veteran's assertion that her left 
ear hearing loss resulted from an ear block due to a C-130 flight 
in 1994.  He stated that this is rebutted by clear and convincing 
evidence from service treatment records.  He noted that threshold 
shifts at 4000 Hz and 8000 Hz in the left ear have occurred 
subsequent to 1996, and that the etiology of this is uncertain.  
He opined that based on clear and convincing evidence from 
service treatment records, it is less likely than not that the 
Veteran's current minimal threshold shifts involving the left ear 
would be related to service.  The high-frequency hearing loss 
noted in 1993, he said, did not represent permanent (chronic) 
threshold shifts and would be unrelated to present circumstances. 

On the authorized audiological evaluation in February 2006, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
20
15
20
30

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear. The VA examiner diagnosed mild 
sensorineural hearing loss, 4000 to 8000 Hz.

Analysis

Although some items of medical evidence refer to left ear hearing 
loss, it is important to understand that by regulation, VA 
compensation may only be granted for hearing loss disability as 
defined by 38 C.F.R. § 3.385.  In this case, the evidence does 
not show that the Veteran has current hearing loss disability for 
VA purposes as defined by this regulation.  Again, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater, which is not the 
case here.  Auditory thresholds were less than 40 decibels in 
each of the relevant frequencies.  Moreover, while the auditory 
threshold in the left ear went as high as 30 decibels at 4000 Hz, 
auditory thresholds were less than 26 decibels at the remaining 
relevant frequencies.  Additionally, the speech recognition score 
using the Maryland CNC Test was more than 94 percent.  See 38 
C.F.R. § 3.385.  

Therefore, based on the competent medical evidence of record, the 
Board must conclude that the Veteran does not have left ear 
hearing loss disability.  The Board acknowledges the Veteran's 
assertion that she has left ear hearing loss that is due to noise 
exposure in service, particularly a C-130.  However, even 
assuming the credibility of the Veteran with regard to noise 
exposure, the determination in this case is based on the lack of 
current hearing loss disability as defined by regulation.  
Regardless of any inservice noise exposure or any inservice event 
which the Veteran feels has caused a problem with hearing acuity, 
the preponderance of the competent evidence is against a finding 
of current left ear hearing loss disability.  Quite simply, the 
criteria of 38 C.F.R. § 3.385 have not been met.  Should left ear 
hearing loss disability (as defined by regulation) be shown by 
competent evidence in the future, the Veteran may always request 
that her claim be reopened. 

In the absence of proof of a present disability, there can be no 
valid claim for service connection.  Congress has specifically 
limited entitlement to service connection to cases where such 
incidents have resulted in a disability.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Thus, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
service connection for left ear hearing loss.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. §  
5107(b).  




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


